       Case 2:19-cv-05019-JJT Document 26 Filed 12/26/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Brian Pizer, et al.,                              No. CV-19-05019-PHX-JJT
10                  Plaintiffs,                        ORDER
11   v.
12   Rush Auto Recyclers Incorporated, et al.,
13                  Defendants.
14
15          UPON review of the parties’ Stipulation for Dismissal With Prejudice (Doc. 25),
16   and good cause appearing,
17          IT IS ORDERED granting the Stipulation (Doc. 25). The above-entitled matter is
18   hereby dismissed with prejudice, the parties to bear their own costs and attorneys’ fees.
19          IT IS FURTHER ORDERED directing the Clerk to close this matter.
20          Dated this 26th day of December, 2019.
21
22
23                                         Honorable John J. Tuchi
                                           United States District Judge
24
25
26
27
28
